EXHIBIT 10.22

AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT

dated as of August 12, 2011,

AMONG

THE ORIGINATORS

NAMED HEREIN

AND

PDC FUNDING COMPANY II, LLC,

as Buyer



--------------------------------------------------------------------------------

AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT

THIS AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT, dated as of August 12,
2011, is by and among Patterson Dental Supply, Inc., a Minnesota corporation
(“PDSI”), Webster Veterinary Supply, Inc., a Minnesota corporation (“Webster”
and, together with PDSI, the “Originators” and each, an “Originator”) and PDC
Funding Company II, LLC, a Minnesota limited liability company (“Buyer”). Unless
defined elsewhere herein, capitalized terms used in this Agreement shall have
the meanings assigned to such terms in Exhibit I hereto (or, if not defined in
Exhibit I hereto, the meaning assigned to such term in the Purchase Agreement).

PRELIMINARY STATEMENTS

Buyer, PDSI and Webster are parties to that certain Receivables Sale Agreement,
dated as of April 27, 2007 (as amended prior to the date hereof, the “Prior Sale
Agreement”).

Buyer, as seller, PDCo, as servicer, the Purchasers (as defined therein) from
time to time party thereto, and Fifth Third Bank as agent for the Purchasers (in
such capacity, together with any successors or assigns, the “Agent”), are
entering into the Amended and Restated Contract Purchase Agreement dated as of
the date hereof (as the same may from time to time hereafter be amended,
supplemented, restated or otherwise modified, the “Purchase Agreement”).

Each of the parties hereto now desires to amend and restate the Prior Sale
Agreement in its entirety, subject to the terms and conditions hereof, to, among
other things, conform the Prior Sale Agreement with the amendments contemplated
by the Purchase Agreement, all as more particularly described herein.

Each Originator now owns, and from time to time hereafter will own, Originated
Receivables. Each Originator wishes to sell and assign to Buyer, and Buyer
wishes to purchase from such Originator, all of such Originator’s right, title
and interest in and to certain of such Originated Receivables, together with the
Related Security and Collections with respect thereto.

Each Originator and Buyer intend the transactions contemplated hereby to be true
sales of the Receivables from such Originator to Buyer, providing Buyer with the
full benefits of ownership of the Receivables, and neither of the Originators
nor Buyer intends these transactions to be, or for any purpose to be
characterized as, loans from Buyer to any Originator.

Following each purchase of Receivables from the Originators, Buyer will sell
Receivables and the associated Related Security and Collections pursuant to the
Purchase Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements herein contained and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows:



--------------------------------------------------------------------------------

ARTICLE I

AMOUNTS AND TERMS OF THE PURCHASE

Section 1.1 Purchases of Receivables.

(a) Agreement to Sell and Purchase.

(i) Upon the terms and subject to the conditions set forth herein, each
Originator may, at its option from time to time, sell, assign, transfer and
convey to Buyer, without recourse (except to the extent expressly provided
herein), and Buyer may, at its option, purchase from such Originator, all of
Originator’s right, title and interest in, to and under certain Originated
Receivables owned by such Originator, together, in each case, with all Related
Security and Collections with respect thereto. In connection with the payment of
the Purchase Price for any Receivables, Buyer may request that the Originator
selling such Receivables deliver, and such Originator shall deliver, such
approvals, opinions, information, reports or documents as Buyer may reasonably
request.

(ii) Not less than two Business Days prior to each date on which any Originator
proposes to sell Originated Receivables to Buyer, such Originator shall deliver
to Buyer (A) a notice that such Originator proposes to sell to Buyer, on the
specified Purchase Date, Originated Receivables, and (B) an executed Sale
Assignment, to which shall be attached a schedule of the Originated Receivables
to be sold on such Purchase Date, identified at least by contract number,
Obligor and principal amount outstanding as of such Purchase Date or any other
date identified in such Sale Assignment. Effective upon Buyer’s acceptance of
such Sale Assignment, such Originator does hereby sell to Buyer without recourse
(except to the extent expressly provided herein), and Buyer does hereby purchase
or acquire, from such Originator, all of Originator’s right, title and interest
in and to the Originated Receivables identified in such Sale Assignment. Buyer
shall be obligated to pay the Purchase Price for the Receivables purchased
hereunder in accordance with Section 1.2.

(b) It is the intention of the parties hereto that each Purchase of Receivables
made hereunder shall constitute a sale, which sale is absolute and irrevocable
and provides Buyer with the full benefits of ownership of the Receivables.
Except for the Purchase Price Credits owed pursuant to Section 1.3, each sale of
Receivables hereunder is made without recourse to any Originator; provided,
however, that (i) each Originator shall be liable to Buyer for all
representations, warranties, covenants and indemnities made by such Originator
pursuant to the terms of the Transaction Documents to which such Originator is a
party, and (ii) such sale does not constitute and is not intended to result in
an assumption by Buyer or any assignee thereof of any obligation of any
Originator or any other Person arising in connection with the Receivables, the
related Contracts and/or other Related Security or any other obligations of any
Originator. In view of the intention of the parties hereto that the Purchases of
Receivables made hereunder shall constitute sales of such Receivables rather
than loans secured thereby,



--------------------------------------------------------------------------------

each Originator agrees that it will, on or prior to the date hereof and in
accordance with Section 4.1(e)(ii), mark its master data processing records
relating to the Receivables with a legend acceptable to Buyer and to the Agent
(as Buyer’s assignee), evidencing that Buyer has purchased such Receivables as
provided in this Agreement and to note in its financial statements that its
Receivables have been sold to Buyer. Upon the request of Buyer or the Agent (as
Buyer’s assignee), each Originator will execute and file such financing or
continuation statements, or amendments thereto or assignments thereof, and such
other instruments or notices, as may be necessary or appropriate to perfect and
maintain the perfection of Buyer’s ownership interest in the Receivables and the
Related Security and Collections with respect thereto, or as Buyer or the Agent
(as Buyer’s assignee) may reasonably request.

Section 1.2 Payment for the Purchase.

(a) The Purchase Price for any Purchase of Receivables hereunder shall be
payable in full by Buyer to the Originator of such Receivables in accordance
with Section 1.2(b), and shall be paid to such Originator in the following
manner:

(i) by delivery of immediately available funds, to the extent of funds made
available to Buyer in connection with its subsequent sale of such Receivables to
the Purchasers under the Purchase Agreement or other cash on hand; and

(ii) the balance, by delivery of the proceeds of a subordinated revolving loan
from such Originator to Buyer (a “Subordinated Loan”) in an amount not to exceed
the least of (A) the remaining unpaid portion of such Purchase Price, (B) the
maximum Subordinated Loan that could be borrowed without rendering Buyer’s Net
Worth less than the Required Capital Amount and (C) the maximum Subordinated
Loan that could be borrowed without rendering the Net Value less than the
aggregate outstanding principal balance of the Subordinated Loans (including the
Subordinated Loan proposed to be made on such date). Each Originator is hereby
authorized by Buyer to endorse on the schedule attached to its Subordinated Note
an appropriate notation evidencing the date and amount of each advance
thereunder, as well as the date of each payment with respect thereto, provided
that the failure to make such notation shall not affect any obligation of Buyer
thereunder.

Subject to the limitations set forth in Section 1.2(a)(ii), each Originator
irrevocably agrees to advance each Subordinated Loan requested by Buyer on or
prior to the Termination Date. The Subordinated Loans shall be evidenced by, and
shall be payable in accordance with the terms and provisions of the Subordinated
Notes and shall be payable solely from funds which Buyer is not required under
the Purchase Agreement to set aside for the benefit of, or otherwise pay over
to, the Purchasers.

(b) The Purchase Price for each Receivable purchased hereunder shall be due and
payable in full by Buyer to the Originator of such Receivable on the Purchase
Date for such Receivable, provided that settlement of the Purchase Price between
Buyer and



--------------------------------------------------------------------------------

each Originator shall be effected on the next occurring Settlement Date (or, if
the Purchase Date is a Settlement Date, on such Settlement Date). In addition,
increases or decreases in the amount owing under the Subordinated Notes made
pursuant to Section 1.2(a) shall be deemed to have occurred and shall be
effective as of the next Settlement Date to occur after such increase or
decrease.

Section 1.3 Purchase Price Credit Adjustments. If on any day:

(a) the Outstanding Balance of a Receivable is:

(i) reduced as a result of any defective or rejected or returned goods or
services, any discount or any adjustment or otherwise by the Originator of such
Receivable (other than cash Collections on account of the Receivables),

(ii) reduced or canceled as a result of a setoff in respect of any claim by any
Person (whether such claim arises out of the same or a related transaction or an
unrelated transaction), or

(b) any of the representations and warranties set forth in Article II are not
true when made or deemed made with respect to any Receivable,

then, in such event, Buyer shall be entitled to a credit (each, a “Purchase
Price Credit”) against the Purchase Price otherwise payable hereunder to the
Originator of such Receivable equal to (i) in the case of clause (a) above, the
amount of such reduction or cancellation, and (ii) in the case of clause
(b) above, the Outstanding Balance of such Receivable. If such Purchase Price
Credit exceeds the Purchase Price on any day, then such Originator shall pay the
remaining amount of such Purchase Price Credit in cash immediately, provided
that if the Termination Date has not occurred, such Originator shall be allowed
to deduct the remaining amount of such Purchase Price Credit from any
indebtedness owed to it under such Originator’s Subordinated Note.

Section 1.4 Payments and Computations, Etc. All amounts to be paid or deposited
by Buyer hereunder shall be paid or deposited in accordance with the terms
hereof on the day when due in immediately available funds to the account of the
applicable Originator as designated from time to time by such Originator or as
otherwise directed by such Originator. In the event that any payment owed by any
Person hereunder becomes due on a day that is not a Business Day, then such
payment shall be made on the next succeeding Business Day. If such Person fails
to pay any amount hereunder when due, such Person agrees to pay, on demand, the
Default Fee in respect thereof until paid in full; provided, however, that such
Default Fee shall not at any time exceed the maximum rate permitted by
applicable law. All computations of interest payable hereunder shall be made on
the basis of a year of 360 days for the actual number of days (including the
first but excluding the last day) elapsed.

Section 1.5 Transfer of Records.

(a) In connection with each Purchase of Receivables hereunder, each Originator
hereby sells, transfers, assigns and otherwise conveys to Buyer all of such
Originator’s right and title to and interest in the Records relating to all
Receivables sold hereunder, without the need for any further documentation in
connection with the



--------------------------------------------------------------------------------

Purchase. In connection with such transfer, each Originator hereby grants to
each of Buyer, the Agent and the Servicer an irrevocable, non-exclusive license
to use, without royalty or payment of any kind, all software used by such
Originator to account for its Receivables, to the extent necessary to administer
such Receivables, whether such software is owned by such Originator or is owned
by others and used by such Originator under license agreements with respect
thereto, provided, that should the consent of any licensor of such software be
required for the grant of the license described herein, to be effective, such
Originator hereby agrees that upon the request of Buyer (or Buyer’s assignee),
such Originator will use its reasonable efforts to obtain the consent of such
third-party licensor. The license granted hereby shall be irrevocable until the
indefeasible payment in full of the Aggregate Unpaids, and shall terminate on
the date this Agreement terminates in accordance with its terms.

(b) Each Originator (i) shall take such action requested by Buyer and/or the
Agent (as Buyer’s assignee), from time to time hereafter, that may be necessary
or appropriate to ensure that Buyer and its assigns under the Purchase Agreement
have an enforceable ownership interest in the Records relating to the
Receivables purchased from such Originator hereunder, and (ii) shall use its
reasonable efforts to ensure that Buyer, the Agent and the Servicer each has an
enforceable right (whether by license or sublicense or otherwise) to use all of
the computer software used to account for the Receivables and/or to recreate
such Records.

Section 1.6 Characterization. If, notwithstanding the intention of the parties
expressed in Section 1.1(b), any sale by any Originator to Buyer of Receivables
hereunder shall be characterized as a secured loan and not a sale or such sale
shall for any reason be ineffective or unenforceable, then this Agreement shall
be deemed to constitute a security agreement under the UCC and other applicable
law. For this purpose and without being in derogation of the parties’ intention
that the sale of Receivables hereunder shall constitute a true sale thereof,
each Originator hereby grants to Buyer a duly perfected security interest in all
of such Originator’s right, title and interest in, to and under all Receivables
now existing and hereafter arising, all Collections and Related Security with
respect thereto, each Lock-Box, P.O. Box and Collection Account, all other
rights and payments relating to such Originator’s Receivables and all proceeds
of the foregoing to secure the prompt and complete payment of a loan deemed to
have been made in an amount equal to the aggregate Purchase Price of the
Receivables together with all other obligations of such Originator hereunder,
which security interest shall be prior to all other Adverse Claims thereto.
Buyer and its assigns shall have, in addition to the rights and remedies which
they may have under this Agreement, all other rights and remedies provided to a
secured creditor under the UCC and other applicable law, which rights and
remedies shall be cumulative.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

Section 2.1 Representations and Warranties of Originator. Each Originator hereby
represents and warrants to Buyer on the date hereof and on the date of each
Purchase that:



--------------------------------------------------------------------------------

(a) Corporate Existence and Power. Such Originator is a corporation, duly
organized and validly existing and in good standing under the laws of its state
of incorporation. Each such Originator is duly qualified to do business and is
in good standing as a foreign corporation, and has and holds all corporate power
and all governmental licenses, authorizations, consents and approvals required
to carry on its business in each jurisdiction in which its business is
conducted, except where the failure to be so qualified or to have and hold such
governmental licenses, authorizations, consents and approvals could not
reasonably be expected to have a Material Adverse Effect.

(b) Power and Authority, Due Authorization, Execution and Delivery. The
execution and delivery by such Originator of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and such Originator’s use of the proceeds
of each Purchase from such Originator made hereunder, are within its corporate
powers and authority, and have been duly authorized by all necessary corporate
action on its part. This Agreement and each other Transaction Document to which
such Originator is a party has been duly executed and delivered by such
Originator.

(c) No Conflict. The execution and delivery by such Originator of this Agreement
and each other Transaction Document to which it is a party, and the performance
of its obligations hereunder and thereunder do not contravene or violate (i) its
certificate or articles of incorporation or by-laws (or equivalent
organizational documents) or any shareholder agreements, voting trusts or
similar arrangements applicable to any of its authorized shares, (ii) any law,
rule or regulation applicable to it, (iii) any restrictions under any agreement,
contract or instrument to which it is a party or by which it or any of its
property is bound, or (iv) any order, writ, judgment, award, injunction or
decree binding on or affecting it or its property, and do not result in the
creation or imposition of any Adverse Claim on assets of such Originator or its
Subsidiaries (except as created hereunder). No transaction contemplated hereby
requires compliance with any bulk sales act or similar law.

(d) Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Originator of this
Agreement and each other Transaction Document to which it is a party and the
performance of its obligations hereunder and thereunder.

(e) Actions, Suits. There are no actions, suits or proceedings pending, or to
the best of such Originator’s knowledge, threatened, against or affecting such
Originator, or any of its properties, in or before any court, arbitrator or
other body, that could reasonably be expected to have a Material Adverse Effect.
Such Originator is not in default with respect to any order of any court,
arbitrator or governmental body.

(f) Binding Effect. This Agreement and each other Transaction Document to which
such Originator is a party constitute the legal, valid and binding obligations
of



--------------------------------------------------------------------------------

such Originator enforceable against such Originator in accordance with their
respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

(g) Accuracy of Information. All information heretofore furnished by such
Originator or any of its Affiliates to Buyer (or its assigns) for purposes of or
in connection with this Agreement, any of the other Transaction Documents or any
transaction contemplated hereby or thereby is, and all such information
hereafter furnished by such Originator or any of its Affiliates to Buyer (or its
assigns) will be, true and accurate in every material respect on the date such
information is stated or certified and does not and will not contain any
material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein not materially misleading.

(h) Use of Proceeds. No proceeds of any Purchase hereunder will be used (i) for
a purpose that violates, or would be inconsistent with, any law, rule or
regulation applicable to such Originator or (ii) to acquire any security in any
transaction which is subject to Section 12, 13 or 14 of the Securities Exchange
Act of 1934, as amended.

(i) Good Title. Immediately prior to each Purchase hereunder, such Originator
(i) is the legal and beneficial owner of the Receivables to be sold by such
Originator hereunder, and (ii) is the legal and beneficial owner of the Related
Security with respect thereto or possesses-a valid and perfected security
interest therein, in each case, free and clear of any Adverse Claim, except as
created by the Transaction Documents. There have been duly filed all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect such
Originator’s ownership interest in each Receivable, its Collections and the
Related Security.

(j) Perfection. This Agreement, together with the filing of the financing
statements contemplated hereby and the executed Sale Assignments, is effective
to transfer to Buyer (and Buyer shall acquire from such Originator) (i) legal
and equitable title to, with the right to sell and encumber, each Receivable
existing or hereafter arising, together with the Collections with respect
thereto, and (ii) all of such Originator’s right, title and interest in the
Related Security associated with each Receivable, in each case, free and clear
of any Adverse Claim, except as created by the Transaction Documents. There have
been duly filed all financing statements or other similar instruments or
documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect Buyer’s ownership interest in the Receivables, the
Related Security and the Collections.

(k) Jurisdiction of Organization, Places of Business, Etc. Exhibit II correctly
sets forth such Originator’s legal name, jurisdiction of organization, Federal
Employer’s Identification Number and State Organizational Identification Number.
Such Originator’s principal places of business and chief executive office and
the offices where it keeps all



--------------------------------------------------------------------------------

of its Records are located at the address(es) listed on Exhibit II or such other
locations of which Buyer has been notified in accordance with Section 4.2(a) in
jurisdictions where all action required by Section 4.1(g) or Section 7.3(a) has
been taken and completed. Such Originator has not, within the period of one year
prior to the date hereof, (i) changed the location of its principal place of
business or chief executive office or, except as set forth on Exhibit II, its
organizational structure, (ii) changed its legal name, (iii) except as set forth
on Exhibit II, become a “new debtor” (within the meaning of Section 9102(a)(56)
of the UCC in effect in the State of Minnesota) or (iv) changed its jurisdiction
of organization. Such Originator is a “registered organization” (within the
meaning of Section 9-102 of the UCC as in effect in the State of Minnesota).

(l) Collections. The conditions and requirements set forth in Section 4.1(i)
have at all times been satisfied and duly performed. The names and addresses of
all Collection Banks, together with the account numbers of the Collection
Accounts at each Collection Bank and the post office box number of each Lock-Box
or P.O. Box, are listed on Exhibit III or have been provided to Buyer (or its
assigns) in a written notice that complies with Section 4.2(b). Such Originator
has not granted any Person, other than Buyer (and its assigns) dominion and
control or “control” (within the meaning of Section 9-104 of the UCC of all
applicable jurisdictions) of any Lock-Box, P.O. Box or Collection Account, or
the right to take dominion and control or “control” (within the meaning of
Section 9-104 of the UCC of all applicable jurisdictions) of any such Lock-Box,
P.O. Box or Collection Account at a. future time or upon the occurrence of a
future event. Such Originator has taken all steps necessary to ensure that Buyer
(or its assigns) has “control” (within the meaning of Section 9-104 of the UCC
of all applicable jurisdictions) over all Collection Accounts. Such Originator
has the ability to identify, within one Business Day of deposit, all amounts
that are deposited to any First-Tier Account as constituting Collections or
non-Collections.

(m) Material Adverse Effect. Since April 27, 2007, no event has occurred that
would have a Material Adverse Effect.

(n) Names. In the past five (5) years, such Originator has not used any
corporate or other names, trade names or assumed names other than as listed on
Exhibit II.

(o) Ownership of Buyer. PDCo owns 100% of the issued and outstanding membership
units of Buyer, free and clear of any Adverse Claim. Such membership units are
validly issued, fully paid and nonassessable, and there are no options, warrants
or other rights to acquire securities of Buyer.

(p) Not an Investment Company. Such Originator is not and, after giving effect
to the transactions contemplated hereby, will not be required to be registered
as, an “investment company” within the meaning of the Investment Company Act of
1940, as amended, or any successor statute.

(q) Compliance with Law. Such Originator has complied in all respects with all
applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or



--------------------------------------------------------------------------------

awards to which it may be subject, except where the failure to so comply could
not reasonably be expected to have a Material Adverse Effect. Each Receivable,
together with any Contract related thereto, does not contravene any laws, rules
or regulations applicable thereto (including, without limitation, laws, rules
and regulations relating to truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and
privacy), and no part of such Contract is in violation of any such law, rule or
regulation.

(r) Compliance with Credit and Collection Policies. Such Originator has complied
in all material respects with such Originator’s Credit and Collection Policy
with regard to each Receivable and any related Contract, and has not made any
material change to such Credit and Collection Policy, except such material
change as to which Buyer (or its assigns) has been notified in accordance with
Section 4.1(a)(vii).

(s) Payments to Originator. With respect to each Receivable transferred to Buyer
by such Originator hereunder, the Purchase Price received by such Originator
constitutes reasonably equivalent value in consideration therefor and such
transfer was not made for or on account of an antecedent debt. No transfer by
such Originator of any Receivable hereunder is or may be voidable under any
section of the Federal Bankruptcy Code.

(t) Enforceability of Contracts. Each Contract with respect to each Receivable
sold by such Originator hereunder is effective to create, and has created, a
legal, valid and binding obligation of the related Obligor to pay the
Outstanding Balance of the Receivable created thereunder and any accrued
interest thereon, enforceable against the Obligor in accordance with its terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).

(u) Eligible Receivables. Each Receivable sold by such Originator hereunder and
included at any time in the Net Portfolio Balance as an Eligible Receivable was,
on its Purchase Date, an Eligible Receivable.

(v) Accounting. The manner in which such Originator accounts for the
transactions contemplated by this Agreement does not jeopardize the
characterization of the transactions contemplated herein as being true sales.

(w) No Adverse Selection. To the extent that such Originator has retained
Originated Receivables that would be Eligible Receivables but which have not
been transferred to Buyer hereunder, such Originator has not selected those
Originated receivables to be transferred hereunder in any manner that materially
adversely affects Buyer.

ARTICLE III

CONDITIONS PRECEDENT



--------------------------------------------------------------------------------

Section 3.1 Conditions Precedent to Effectiveness of Amendment. This Agreement
shall become effective as of the date hereof (the “Effective Date”) concurrently
with (but not prior to) the effectiveness of the Purchase Agreement and upon
satisfaction of each of the further conditions precedent that:

(a) Documents. The parties hereto and the Agent shall have received those
documents listed on Schedule A hereto.

(b) Representations and Warranties. As of the date hereof, both before and after
giving effect to this Agreement, all of the representations and warranties
contained in the Prior Sale Agreement shall be true and correct as though made
on and as of the date hereof (and by its execution hereof, each of Buyer and
each Originator shall be deemed to have so represented and warranted).

(c) No Termination Event or Unmatured Termination Event. As of the Effective
Date, both before and after giving effect to this Agreement, no Termination
Event or Unmatured Termination Event (as defined in the Prior Sale Agreement)
shall have occurred and be continuing (and by its execution hereof, each of
Buyer and each Originator shall be deemed to have so represented and warranted).

Section 3.2 Conditions Precedent to Payments. Buyer’s obligation to pay for
Receivables on any Purchase Date shall be subject to the further conditions
precedent that:

(a) The Facility Termination Date shall not have occurred;

(b) Buyer (or its assigns) shall have received the notice required pursuant to
Section 1.1(a)(ii), an executed Sale Assignment and such other approvals,
opinions or documents as it may reasonably request; and

(c) On the Purchase Date for such Receivables, the following statements shall be
true (and acceptance of the proceeds by any Originator of any payment for such
Receivable shall be deemed a representation and warranty by such Originator that
such statements are then true):

(i) the representations and warranties of such Originator set forth in Article
II are true and correct on and as of such Purchase Date (and after giving effect
to the Purchase consummated thereon) as though made on and as of such date; and

(ii) no event has occurred and is continuing that will constitute a Termination
Event or a Potential Termination Event.

Notwithstanding the foregoing conditions precedent, upon payment of the Purchase
Price for any Receivable (whether by payment of cash, through an increase in the
amounts outstanding under the Subordinated Notes and/or by offset of amounts
owed to Buyer), title to such Receivable and the Related Security and
Collections with respect thereto shall vest in Buyer, whether or not the
conditions precedent to Buyer’s obligation to pay for such Receivable were in
fact satisfied. The failure of any Originator to satisfy any of the foregoing
conditions precedent, however, shall give



--------------------------------------------------------------------------------

rise to a right of Buyer to rescind the related purchase and direct such
Originator to pay to Buyer an amount equal to the Purchase Price that shall have
been paid with respect to any Receivables related thereto.

ARTICLE IV

COVENANTS

Section 4.1 Affirmative Covenants of the Originators. Until the date on which
this Agreement terminates in accordance with its terms, each Originator hereby
covenants as set forth below:

(a) Financial Reporting. Such Originator will maintain, for itself and each of
its Subsidiaries, a system of accounting established and administered in
accordance with GAAP, and furnish to Buyer (and its assigns):

(i) Annual Reporting. Within 90 days after the close of each of its fiscal
years, audited, unqualified consolidated financial statements (which shall
include balance sheets, statements of income and retained earnings and a
statement of cash flows) for PDCo and its consolidated Subsidiaries for such
fiscal. year certified in a manner acceptable to Buyer (or its assigns) by
independent public accountants acceptable to Buyer (or its assigns). Delivery
within the time period specified above of PDCo’s annual report on Form 10-K for
such fiscal year (together with PDCo’s annual report to shareholders, if any,
prepared pursuant to Rule 14a-3 under the Securities Exchange Act of 1934, as
amended) prepared in accordance with the requirements therefor and filed with
the Securities and Exchange Commission, shall be deemed to satisfy the
requirements of this Section 4.1(a)(i), provided, that the report of the
independent public accounts contained therein is acceptable to the Agent.

(ii) Quarterly Reporting. Within 45 days after the close of the first three
(3) quarterly periods of each of its fiscal years, balance sheets of PDCo as at
the close of each such period and statements of income and retained earnings and
a statement of cash flows for PDCo for the period from the beginning of such
fiscal year to the end of such quarter, all certified by its chief financial
officer. Delivery within the time period specified above of PDCo’s quarterly
report on Form 10-Q for such fiscal quarter prepared in accordance with the
requirements therefor and filed with the Securities and Exchange Commission
shall be deemed to satisfy the requirements of this Section 4.1(a)(ii).

(iii) Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit IV
signed by such Originator’s Authorized Officer and dated the date of such annual
financial statement or such quarterly financial statement, as the case may be.



--------------------------------------------------------------------------------

(iv) Shareholder Statements and Reports. Promptly upon the furnishing thereof to
the shareholders of PDCo or such Originator, copies of all financial statements,
reports and proxy statements so furnished.

(v) S.E.C. Filings. Promptly upon the filing thereof, copies of all registration
statements and annual, quarterly, monthly or other regular reports which PDCo or
such Originator or any of their respective Subsidiaries files with the
Securities and Exchange Commission.

(vi) Copies of Notices. Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
Buyer, the Agent or any Purchaser (so long as each other Purchaser is copied on
such communication), copies of the same.

(vii) Change in Credit and Collection Policies. At least thirty (30) days prior
to the effectiveness of any material change in or material amendment to such
Originator’s Credit and Collection Policy, a copy of such Originator’s Credit
and Collection Policy then in effect and a notice (A) indicating such change or
amendment, and (B) if such proposed change or amendment would be reasonably
likely to adversely affect the collectability of the Receivables of such
Originator or decrease the credit quality of any newly created Receivables of
such Originator, requesting Buyer’s consent thereto.

(viii) Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables or the condition or
operations, financial or otherwise, of such Originator as Buyer (or its assigns)
may from time to time reasonably request in order to protect the interests of
Buyer (and its assigns) under or as contemplated by this Agreement.

(b) Notices. Such Originator will notify the Buyer (or its assigns) in writing
of any of the following promptly upon learning of the occurrence thereof,
describing the same and, if applicable, the steps being taken with respect
thereto:

(i) Termination Events or Potential Termination Events. The occurrence of each
Termination Event and each Potential Termination Event, by a statement of an
Authorized Officer of such Originator;

(ii) Judgment and Proceedings. (1) The entry of any judgment or decree against
such Originator or any of its Subsidiaries if the aggregate amount of all
judgments and decrees then outstanding exceeds $1,000,000, and (2) the
institution of any litigation, arbitration proceeding or governmental proceeding
against such Originator that, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect;

(iii) Material Adverse Effect. The occurrence of any event or condition that has
had, or could reasonably be expected to have, a Material Adverse Effect;



--------------------------------------------------------------------------------

(iv) Defaults Under Other Agreements. The occurrence of a default or an event of
default under any other financing arrangement pursuant to which such Originator
is a debtor or an obligor; and

(v) Downgrade of PDCo or an Originator. Any downgrade in the rating of any
Indebtedness of PDCo or any Originator by Standard & Poor’s Ratings Services or
by Moody’s Investors Service, Inc., setting forth the Indebtedness affected and
the nature of such change.

(c) Compliance with Laws and Preservation of Corporate Existence. Such
Originator will comply in all respects with all applicable laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject, except where the failure to so comply could not reasonably be
expected to have a Material Adverse Effect. Such Originator will preserve and
maintain its corporate existence, rights, franchises and privileges in the
jurisdiction of its incorporation, and qualify and remain qualified in good
standing as a foreign corporation in each jurisdiction where its business is
conducted, except where the failure to so preserve and maintain any such rights,
franchises or privileges or to so qualify could not reasonably be expected to
have a Material Adverse Effect.

(d) Audits. Such Originator will furnish to Buyer (or its assigns) from time to
time such information with respect to it and the Receivables as Buyer (or its
assigns) may reasonably request. Such Originator will, from time to time during
regular business hours as requested by Buyer (or its assigns), upon reasonable
notice and at the sole cost of such Originator, permit Buyer (or its assigns) or
their respective agents or representatives, (i) to examine and make copies of
and abstracts from all Records in the possession or under the control of such
Originator relating to the Receivables of such Originator and the Related
Security, including, without limitation, the related Contracts, and (ii) to
visit the offices and properties of such Originator for the purpose of examining
such materials described in clause (1) above, and to discuss matters relating to
such Originator’s financial condition or the Receivables of such Originator and
the Related Security or such Originator’s performance under any of the
Transaction Documents or such Originator’s performance under the Contracts and,
in each case, with any of the officers or employees of such Originator having
knowledge of such matters.

(e) Keeping and Marking of Records and Books.

(i) Such Originator will maintain and implement administrative and operating
procedures (including, without limitation, an ability to recreate records
evidencing Receivables in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information reasonably necessary or advisable for the collection of all
Receivables (including, without limitation, records adequate to permit the
immediate identification of each new Receivable and all Collections of and
adjustments to each existing Receivable). Such Originator will give Buyer (or
its assigns) notice of any material change in the administrative and operating
procedures referred to in the previous sentence.



--------------------------------------------------------------------------------

(ii) Such Originator will (A) on or prior to the date hereof, mark its master
data processing records and other books and records relating to the Receivables
of such Originator with a legend, acceptable to Buyer (or its assigns),
describing Buyer’s ownership interests in the Receivables and further describing
the Asset Portfolio of the Agent (on behalf of the Purchasers) under the
Purchase Agreement and (B) upon the request of Buyer (or its assigns), (x) mark
each Contract with a legend describing Buyer’s ownership interests in the
Receivables of such Originator and further describing the Asset Portfolio of the
Agent (on behalf of the Purchasers) and (y) deliver to Buyer (or its assigns)
all Contracts (including, without limitation, all multiple originals of any such
Contract) relating to the Receivables.

(f) Compliance with Contracts and Credit and Collection Policies. Such
Originator will timely and fully (i) perform and comply with all provisions,
covenants and other promises required to be observed by it under the Contracts
related to the Receivables of such Originator and (ii) comply in all respects
with the Credit and Collection Policy in regard to each Receivable and the
related Contract.

(g) Ownership. Such Originator will take all necessary action to establish and
maintain, irrevocably in Buyer, (A) legal and equitable title to the Receivables
of such Originator and the Collections and (B) all of such Originator’s right,
title and interest in the Related Security associated with the Receivables of
such Originator, in each case, free and clear of any Adverse Claims other than
Adverse Claims in favor of Buyer (and its assigns) (including, without
limitation, the filing of all financing statements or other similar instruments
or documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect Buyer’s interest in such Receivables, Related Security
and Collections and such other action to perfect, protect or more fully evidence
the interest of Buyer as Buyer (or its assigns) may reasonably request).

(h) Purchasers’ Reliance. Each Originator acknowledges that the Agent and the
Purchasers are entering into the transactions contemplated by the Purchase
Agreement in reliance upon Buyer’s identity as a legal entity that is separate
from such Originator and any Affiliates thereof. Therefore, from and after the
date of execution and delivery of this Agreement, such Originator will take all
reasonable steps including, without limitation, all steps that Buyer or any
assignee of Buyer may from time to time reasonably request to maintain Buyer’s
identity as a separate legal entity and to make it manifest to third-parties
that Buyer is an entity with assets and liabilities distinct from those of such
Originator and any Affiliates thereof and not just a division of such Originator
or any such Affiliate. Without limiting the generality of the foregoing and in
addition to the other covenants set forth herein, such Originator (i) will not
hold itself out to third parties as liable for the debts of Buyer nor purport to
own the Receivables and other assets acquired by Buyer, (ii) will take all other
actions necessary on its part to ensure that Buyer is at all times in compliance
with the covenants set forth in Section 7.1(i) of the Purchase Agreement and
(iii) will cause all tax liabilities arising in connection with the transactions
contemplated herein or otherwise to be allocated between such Originator and
Buyer on an arm’s-length basis and in a manner consistent with the procedures
set forth in U.S. Treasury Regulations §§1.1502-33(d) and 1.1552-1.



--------------------------------------------------------------------------------

(i) Collections. Such Originator will cause (1) all items from all P.O. Boxes to
be processed and deposited into a Collection Account within 1 Business Day after
receipt in a P.O. Box, all ACH Receipts to be deposited immediately to a
Collection Account and all proceeds from all Lock-Boxes to be directly deposited
by a Collection Bank into a Collection Account, (2) all Collections deposited to
any First-Tier Account to be electronically swept or otherwise transferred to
the Second-Tier Account within 1 Business Day after deposit to such First-Tier
Account, and (3) each Lock-Box, P.O. Box and Collection Account to be subject at
all times to a Collection Account Agreement that is in full force and effect. In
the event any payments relating to Receivables are remitted directly to such
Originator or any Affiliate of such Originator, such Originator will remit such
payments (or will cause all such payments to be remitted) directly to a
Collection Bank for deposit into a Collection Account within one (1) Business
Day following receipt thereof and, at all times prior to such remittance, such
Originator will itself hold such payments or, if applicable, will cause such
payments to be held, in trust for the exclusive benefit of Buyer and its
assigns. Such Originator will transfer exclusive ownership, dominion and control
(including “control” within the meaning of Section 9-104 of the UCC of all
applicable jurisdictions) of each Lock-Box, P.O. Box and Collection Account to
Buyer and will not grant the right to take dominion and control or grant
“control” (within the meaning of Section 9-104 of the UCC of all applicable
jurisdictions) of any Lock-Box, P.O. Box or Collection Account at a future time
or upon the occurrence of a future event to any Person, except to Buyer (or its
assigns) as contemplated by this Agreement and the Purchase Agreement.

(j) Taxes. Such Originator will file all tax returns and reports required by law
to be filed by it and promptly pay all taxes and governmental charges at any
time owing. Such Originator will pay when due any taxes payable in connection
with the Receivables of such Originator, exclusive of taxes on or measured by
income or gross receipts of Buyer and its assigns.

(k) Insurance. Such Originator will maintain in effect, or cause to be
maintained in effect, at such Originator’s own expense, such casualty and
liability insurance as such Originator deems appropriate in its good faith
business judgment. Buyer and the Agent, for the benefit of the Purchasers, shall
be named as additional insured’s with respect to all such liability insurance
maintained by such Originator. Such Originator will pay, or cause to be paid,
the premiums therefor and deliver to Buyer and the Agent evidence satisfactory
to Buyer and the Agent of such insurance coverage. Copies of each policy shall
be furnished to Buyer, the Agent and any Purchaser in certificated form upon
Buyer’s, the Agent’s or such Purchaser’s request.

Section 4.2 Negative Covenants of the Originators. Until the date on which this
Agreement terminates in accordance with its terms, each Originator hereby
covenants that:

(a) Name Change, Jurisdiction of Organization, Offices and Books of Account.
Such Originator will not change its name, jurisdiction of organization,
identity, corporate or other organizational structure (within the meaning of
Sections 9-503 and/or 9-507 of the UCC of all applicable jurisdictions) or
relocate its chief executive office, principal place of business or any office
where Records are kept unless it shall have: (i)



--------------------------------------------------------------------------------

given Buyer (or its assigns) at least forty-five(45) days’ prior written notice
thereof and (ii) delivered to Buyer (or its assigns) all financing statements,
instruments and other documents requested by Buyer (or its assigns) in
connection with such change or relocation acceptable to the Agent.

(b) Change in Payment Instructions to Obligors. Such Originator will not add or
terminate any bank as a Collection Bank, or make any change in the instructions
to Obligors regarding payments to be made to any Lock-Box, P.O. Box or
Collection Account, unless Buyer (or its assigns) shall have received, at least
ten (10) days before the proposed effective date therefor, (i) written notice of
such addition, termination or change and (ii) with respect to the addition of a
Collection Bank or a Collection Account, P.O. Box or Lock-Box, an executed
Collection Account Agreement with respect to the new Collection Account or
Lock-Box or P.O. Box; provided, however, that such Originator may make changes
in instructions to Obligors regarding payments if such new instructions require
such Obligor to make payments to another existing Collection Account.

(c) Modifications to Contracts and Credit and Collection Policy. Such Originator
will not make any change to its Credit and Collection Policy that could
adversely affect the collectability of the Receivables of such Originator, or
decrease the credit quality of any newly created Receivables of such Originator.
Except as otherwise permitted in its capacity as sub-Servicer pursuant to
Article VIII of the Purchase Agreement, such Originator will not extend, amend
or otherwise modify the terms of any Receivable or the Contract related thereto
other than in accordance with such Originator’s Credit and Collection Policy.

(d) Sales, Liens. Such Originator will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Receivable of
such Originator or any Related Security or Collections, or upon or with respect
to the Contract under which any Receivable of such Originator arises, or any
Lock-Box, P.O. Box or Collection Account, or assign any right to receive income
with respect thereto (other than, in each case, the creation of the interests
therein in favor of Buyer provided for herein), and such Originator will defend
the right, title and interest of Buyer in, to and under any of the foregoing
property, against all claims of third parties claiming through or under such
Originator. Such Originator shall not create or suffer to exist any mortgage,
pledge, security interest, encumbrance, lien, charge or other similar
arrangement on any of its inventory the financing or lease of which gives rise
to any Receivable of such Originator.

(e) No Adverse Selection. To the extent that such Originator has retained
Originated Receivables that would be Eligible Receivables but which have not
been transferred to Buyer hereunder, such Originator will not select those
Originated Receivables to be transferred hereunder in any manner that materially
adversely affects Buyer.



--------------------------------------------------------------------------------

(f) Accounting for Purchase. Such Originator will not, and will not permit any
Affiliate to, account for or treat (whether in financial statements or
otherwise) the transactions contemplated hereby in any manner other than the
sale of the Receivables of such Originator and the Related Security by such
Originator to Buyer or in any other respect account for or treat the
transactions contemplated hereby in any manner other than as a sale of the
Receivables of such Originator and the Related Security by such Originator to
Buyer except to the extent that such transactions are not recognized on account
of consolidated financial reporting in accordance with GAAP.

(g) Collections. Such Originator will not deposit or otherwise credit, or cause
or permit to be so deposited or credited, to the Second-Tier Account, cash or
cash proceeds other than Collections. Such Originator will not deposit or
otherwise credit, or cause or permit to be so deposited or credited, any
Collections or proceeds thereof to any lock-box account or to any other account
not covered by a Collection Account Agreement.

ARTICLE V

TERMINATION EVENTS

Section 5.1 Termination Events. The occurrence of any one or more of the
following events shall constitute a “Termination Event”:

(a) Originator shall fail (i) to make any payment or deposit required hereunder
when due, or (ii) to perform or observe any term, covenant or agreement
hereunder (other than as referred to in clause (i) of this paragraph (a)) or any
other Transaction Document to which it is a party and such failure shall
continue for seven (7) consecutive Business Days;

(b) Any representation, warranty, certification or statement made by any
Originator in this Agreement, any other Transaction Document to which it is a
party or in any other document delivered pursuant hereto or thereto shall prove
to have been incorrect in any material respect when made or deemed made;

(c) Failure of any Originator to pay any Indebtedness when due in excess of
$1,000,000; or the default by such Originator in the performance of any term,
provision or condition contained in any agreement under which any such
Indebtedness was created or is governed, the effect of which is to cause, or to
permit the holder or holders of such Indebtedness to cause, such Indebtedness to
become due prior to its stated maturity; or any such Indebtedness of such
Originator shall be declared to be due and payable or required to be prepaid
(other than by a regularly scheduled payment) prior to the date of maturity
thereof;

(d) (i) Any Originator or any of its Subsidiaries shall generally not pay its
debts as such debts become due or shall admit in writing its inability to pay
its debts generally or shall make a general assignment for the benefit of
creditors; or (ii) any proceeding shall be instituted by or against any
Originator or any of its Subsidiaries



--------------------------------------------------------------------------------

seeking to adjudicate it bankrupt or insolvent, or seeking liquidation, winding
up, reorganization, arrangement, adjustment, protection, relief or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee or other similar official for it or
any substantial part of its property and, solely in the case of a proceeding
instituted against (and not by) such Originator, such proceeding is not
dismissed within 60 days; or (iii) any Originator or any of its Subsidiaries
shall take any corporate action to authorize any of the actions set forth in the
foregoing clauses (i) or (ii) of this subsection (d);

(e) A Change of Control shall occur; or

(f) One or more final judgments for the payment of money in an amount in excess
of $1,000,000, individually or in the aggregate, shall be entered against any
Originator on claims not covered by insurance or as to which the insurance
carrier has denied its responsibility, and such judgment shall continue
unsatisfied and in effect for fifteen (15) consecutive days without a stay of
execution.

Section 5.2 Remedies. Upon the occurrence and during the continuation of a
Termination Event, Buyer may take any of the following actions: (i) declare the
Termination Date to have occurred, whereupon the Termination Date shall
forthwith occur, without demand, protest or further notice of any kind, all of
which are hereby expressly waived by each Originator; provided, however, that
upon the occurrence of a Termination Event described in Section 5.1(d), or of an
actual or deemed entry of an order for relief with respect to any Originator
under the Federal Bankruptcy Code or under any other applicable bankruptcy,
insolvency, arrangement, moratorium or similar laws of any other jurisdiction
(foreign or domestic), the Termination Date shall automatically occur, without
demand, protest or any notice of any kind, all of which are hereby expressly
waived by each Originator and (ii) to the fullest extent permitted by applicable
law, declare that the Default Fee shall accrue with respect to any amounts then
due and owing by each Originator to Buyer. The aforementioned rights and
remedies shall be without limitation and shall be in addition to all other
rights and remedies of Buyer and its assigns otherwise available under any other
provision of this Agreement, by operation of law, at equity or otherwise, all of
which are hereby expressly preserved, including, without limitation, all rights
and remedies provided under the UCC, all of which rights shall be cumulative.

ARTICLE VI

INDEMNIFICATION

Section 6.1 Indemnities by the Originators. Without limiting any other rights
that Buyer may have hereunder or under applicable law, each Originator hereby
agrees to indemnify (and pay upon demand to) Buyer and its assigns (and their
respective Affiliates), officers, directors, agents and employees (each an
“Indemnified Party”) from and against any and all damages, losses, claims,
taxes, liabilities, costs, expenses and for all other amounts payable, including
reasonable attorneys’ fees (which attorneys may be employees of Buyer or any
such assign) and disbursements (all of the foregoing being collectively referred
to as “Indemnified



--------------------------------------------------------------------------------

Amounts”) awarded against or incurred by any of them arising out of or as a
result of this Agreement, or the use of proceeds of any purchase hereunder, or
the acquisition, funding or ownership either directly or indirectly, by Buyer of
an interest in the Receivables, or any Receivable or any Contract or Related
Security, or any action or inaction of such Originator, excluding, however:

(x) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of the Indemnified Party seeking
indemnification;

(y) Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or

(z) taxes imposed by the jurisdiction in which such Indemnified Party’s-
principal. executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the characterization for income tax purposes of the acquisition
by the Purchasers of the Asset Portfolio under the Purchase Agreement as a loan
or loans by the Purchasers to Buyer secured by, among other things, the
Receivables, the Related Security and the Collections;

provided, however, that nothing contained in this sentence shall limit the
liability of any Originator or limit the recourse of Buyer to any Originator for
amounts otherwise specifically provided to be paid by such Originator under the
terms of this Agreement. Without limiting the generality of the foregoing
indemnification, each Originator shall indemnify Buyer for Indemnified Amounts
(including, without limitation, losses in respect of uncollectible receivables,
regardless of whether reimbursement therefor would constitute recourse to
Originator) relating to or resulting from:

(i) any representation or warranty made by such Originator (or any officers of
such Originator) under or in connection with this Agreement, any other
Transaction Document or any other information or report delivered by such
Originator pursuant hereto or thereto that shall have been false or incorrect
when made or deemed made;

(ii) the failure by such Originator, to comply with any applicable law, rule or
regulation with respect to any Receivable or Contract related thereto, or the
nonconformity of any Receivable or Contract included therein with any such
applicable law, rule or regulation or any failure of such Originator to keep or
perform any of its obligations, express or implied, with respect to any
Contract;

(iii) any failure of such Originator to perform its duties, covenants or other
obligations in accordance with the provisions of this Agreement or any other
Transaction Document;



--------------------------------------------------------------------------------

(iv) any products liability, personal injury or damage, suit or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Contract or any Receivable;

(v) any dispute, claim, offset or defense (other than discharge in bankruptcy of
the Obligor) of the Obligor to the payment of any Receivable of such Originator
(including, without limitation, a defense based on such Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms); or any other claim
resulting from the sale of the merchandise or service related to such Receivable
or the furnishing or failure to furnish such merchandise or services;

(vi) the commingling of Collections of Receivables of such Originator at any
time with other funds;

(vii) any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of any Purchase, the ownership of the
Receivables of such Originator or any other investigation, litigation or
proceeding relating to such Originator in which any Indemnified Party becomes
involved as a result of any of the transactions contemplated hereby;

(viii) any inability to litigate any claim against any Obligor in respect of any
Receivable of such Originator as a result of such Obligor being immune from
civil and commercial law and suit on the grounds of sovereignty or otherwise
from any legal action, suit or proceeding;

(ix) any Termination Event described in Section 5.1(d);

(x) any failure to vest and maintain vested in Buyer, or to transfer to Buyer,
legal and equitable title to, and ownership of, the Receivables of such
Originator and the Collections, and all of such Originator’s right, title and
interest in the Related Security associated with the Receivables of such
Originator, in each case, free and clear of any Adverse Claim;

(xi) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivable of such
Originator and the Related Security and Collections with respect thereto, and
the proceeds of any thereof, whether at the time of the Purchase or at any
subsequent time;

(xii) any action or omission by such Originator which reduces or impairs the
rights of Buyer with respect to any Receivable of such Originator or the value
of any such Receivable;

(xiii) any attempt by any Person to void the Purchase hereunder under statutory
provisions or common law or equitable action; and



--------------------------------------------------------------------------------

(xiv) the failure of any Receivable of such Originator included in the
calculation of the Net Portfolio Balance as an Eligible Receivable to be an
Eligible Receivable at the time so included.

Section 6.2 Other Costs and Expenses. Each Originator shall be jointly and
severally liable for, and shall reimburse Buyer on demand for, all costs and
out-of-pocket expenses in connection with the preparation, negotiation,
arrangement, execution, delivery and administration of this Agreement, the
transactions contemplated hereby and the other documents to be delivered
hereunder. Each Originator shall reimburse Buyer on demand for any and all costs
and expenses of Buyer, if any, including reasonable counsel fees and expenses,
in connection with the enforcement of this Agreement and the other documents
delivered hereunder and in connection with any restructuring or workout of this
Agreement or such documents, or the administration of this Agreement following a
Termination Event.

ARTICLE VII

MISCELLANEOUS

Section 7.1 Waivers and Amendments.

(a) No failure or delay on the part of Buyer (or its assigns) in exercising any
power, right or remedy under this Agreement shall operate as a waiver thereof,
nor shall any single or partial exercise of any such power, right or remedy
preclude any other further exercise thereof or the exercise of any other power,
right or remedy. The rights and remedies herein provided shall be cumulative and
nonexclusive of any rights or remedies provided by law. Any waiver of this
Agreement shall be effective only in the specific instance and for the specific
purpose for which given.

(b) No provision of this Agreement may be amended, supplemented, modified or
waived except in writing signed by each Originator and Buyer and, to the, extent
required under the Purchase Agreement, the Agent and the Purchasers or the
Required Purchasers.

Section 7.2 Notices. All communications and notices provided for hereunder shall
be in writing (including bank wire, telecopy or electronic facsimile
transmission or similar writing) and shall be given to the other parties hereto
at their respective addresses or telecopy numbers set forth on the signature
pages hereof or at such other address or telecopy number as such Person may
hereafter specify for the purpose of notice to each of the other parties hereto.
Each such notice or other communication shall be effective (i) if given by
telecopy, upon the receipt thereof, (ii) if given by mail, three (3) Business
Days after the time such communication is deposited in the mail with first class
postage prepaid or (iii) if given by any other means, when received at the
address specified in this Section 7.2.

Section 7.3 Protection of Ownership Interests of Buyer.

(a) Each Originator agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents, and take all
actions, that may be necessary or desirable, or that Buyer (or its assigns) may
request, to perfect,



--------------------------------------------------------------------------------

protect or more fully evidence the interest of Buyer hereunder and the Asset
Portfolio transferred pursuant to the Purchase Agreement, or to enable Buyer (or
its assigns) to exercise and enforce their rights and remedies hereunder.
Without limiting the foregoing, each Originator will, upon the request of Buyer
(or its assigns), file such financing or continuation statements, or amendments
thereto or assignments thereof, and execute and file such other instruments and
documents, that may be necessary or desirable, or that Buyer (or its assigns)
may reasonably request, to perfect, protect or evidence such interest of Buyer
(or such Asset Portfolio). At any time, Buyer may, at the applicable
Originator’s sole cost and expense, direct such Originator to notify the
Obligors of Receivables of such Originator of the ownership interests of Buyer
under this Agreement and may also direct that payments of all amounts due or
that become due under any or all Receivables be made directly to Buyer or its
designee.

(b) If any Originator fails to perform any of its obligations hereunder, Buyer
(or its assigns) may (but shall not be required to) perform, or cause
performance of, such obligations, and Buyer’s (or such assigns’) costs and
expenses incurred in connection therewith shall be payable by the Originators as
provided in Section 6.2. Each Originator irrevocably authorizes Buyer (and its
assigns) at any time and from time to time in the sole and absolute discretion
of Buyer (or its assigns), and appoints Buyer (and its assigns) as its
attorney(ies)-in-fact, to act on behalf of such Originator (i) to authorize
and/or execute on behalf of such Originator as debtor and to file financing or
continuation statements (and amendments thereto and assignments thereof)
necessary or desirable in Buyer’s (or its assigns’) sole and absolute discretion
to perfect and to maintain the perfection and priority of the interest of Buyer
in the Receivables and (ii) to file a carbon, photographic or other reproduction
of this Agreement or any financing statement with respect to the Receivables as
a financing statement in such offices as Buyer (or its assigns) in their sole
and absolute discretion deem necessary or desirable to perfect and to maintain
the perfection and priority of Buyer’s interests in the Receivables. This
appointment is coupled with an interest and is irrevocable. The authorization by
each Originator set forth in the second sentence of this Section 7.3(b) is
intended to meet all requirements for authorization by a debtor under Article 9
of any applicable enactment of the UCC, including without limitation,
Section 9-509 thereof.

Section 7.4 Confidentiality.

(a) Each Originator shall maintain and shall cause each of its employees and
officers to maintain the confidentiality of this Agreement and the other
confidential or proprietary information with respect to the Agent and each
Purchaser and their respective businesses obtained by it or them in connection
with the structuring, negotiating and execution of the transactions contemplated
herein, except that such Originator and its officers and employees may disclose
such information to such Originator’s external accountants and attorneys and as
required by any applicable law or order of any judicial or administrative
proceeding.

(b) Anything herein to the contrary notwithstanding, each Originator hereby
consents to the disclosure of any nonpublic information with respect to it
(i) to Buyer, the Agent or the Purchasers by each other, (ii) by Buyer, the
Agent or the Purchasers to any



--------------------------------------------------------------------------------

prospective or actual assignee or participant of any of them and (iii) by the
Agent or any Purchaser to any rating agency and to any officers, directors,
employees, outside accountants and attorneys of any of the foregoing, provided
each such Person is informed of, and agrees to maintain the confidential nature
of, such information. In addition, the Purchasers and the Agent may disclose any
such nonpublic information pursuant to any law, rule, regulation, direction,
request or order of any judicial, administrative or regulatory authority or
proceedings (whether or not having the force or effect of law).

(c) Buyer shall maintain and shall cause each of its employees and officers to
maintain the confidentiality of this Agreement and the other confidential or
proprietary information with respect to each Originator, the Obligors and their
respective businesses obtained by it in connection with the due diligence
evaluations, structuring, negotiating and execution of the Transaction
Documents, and the consummation of the transactions contemplated herein and any
other activities of Buyer arising from or related to the transactions
contemplated herein, provided, however, that each of Buyer and its employees and
officers shall be permitted to disclose such confidential or proprietary
information: (i) to the Agent and each Purchaser, (ii) to any prospective or
actual assignee or participant of the Agent or any Purchaser, (iii) to any
rating agency, (iv) to any officers, directors, employees, outside accountants
and attorneys of any of the foregoing, and (v) to the extent required pursuant
to any applicable law, rule, regulation, direction, request or order of any
judicial, administrative or regulatory authority or proceedings with competent
jurisdiction (whether or not having the force or effect of law) so long as such
required disclosure is made under seal to the extent permitted by applicable law
or by rule of court or other applicable body.

Section 7.5 Bankruptcy Petition.

(a) Each Originator and Buyer each hereby covenants and agrees that, prior to
the date that is one year and one day after the payment in full of all
outstanding senior indebtedness of any Purchaser that is a special purpose
bankruptcy remote entity, it will not institute against, or join any other
Person in instituting against, any such entity any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.

(b) Each Originator covenants and agrees that, prior to the date that is one
year and one day after the payment in full of all outstanding obligations of
Buyer under the Purchase Agreement, it will not institute against, or join any
other Person in instituting against, Buyer any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.

Section 7.6 Limitation of Liability. Except with respect to any claim arising
out of the willful misconduct or gross negligence of the Agent or any Purchaser,
no claim may be made by any Originator or any other Person against the Agent or
any Purchaser or their respective Affiliates, directors, officers, employees,
attorneys or agents for any special, indirect, consequential or punitive damages
in respect of any claim for breach of contract or any other theory of liability
arising out of or related to the transactions contemplated by this Agreement, or



--------------------------------------------------------------------------------

any act, omission or event occurring in connection therewith; and each
Originator hereby waives, releases, and agrees not to sue upon any claim for any
such damages, whether or not accrued and whether or not known or suspected to
exist in its favor.

Section 7.7 CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF MINNESOTA.

Section 7.8 CONSENT TO JURISDICTION. EACH ORIGINATOR HEREBY IRREVOCABLY SUBMITS
TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR MINNESOTA
STATE COURT SITTING IN ST. PAUL, MINNESOTA IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH ORIGINATOR
PURSUANT TO THIS AGREEMENT AND EACH ORIGINATOR HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER
HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT
THE RIGHT OF BUYER (OR ITS ASSIGNS) TO BRING PROCEEDINGS AGAINST ANY ORIGINATOR
IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY
ORIGINATOR AGAINST BUYER (OR ITS ASSIGNS) OR ANY AFFILIATE THEREOF INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR
CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH ORIGINATOR
PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN ST. PAUL,
MINNESOTA.

Section 7.9 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY
IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
ORIGINATOR PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER
OR THEREUNDER.

Section 7.10 Integration, Binding Effect, Survival of Terms.

(a) This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

(b) This Agreement shall be binding upon and inure to the benefit of each
Originator and Buyer, and their respective successors and permitted assigns
(including any trustee in bankruptcy). No Originator may assign any of its
rights and obligations



--------------------------------------------------------------------------------

hereunder or any interest herein without the prior written consent of Buyer.
Buyer may assign at any time its rights and obligations hereunder and interests
herein to any other Person without the consent of any Originator. Without
limiting the foregoing, each Originator acknowledges that Buyer, .pursuant to
the Purchase Agreement, may assign to the Agent, for the benefit of the
Purchasers, its rights, remedies, powers and privileges hereunder and that the
Agent may further assign such rights, remedies, powers and privileges to the
extent permitted in the Purchase Agreement. Each Originator agrees that the
Agent, as the assignee of Buyer, shall, subject to the terms of the Purchase
Agreement, have the right to enforce this Agreement and to exercise directly all
of Buyer’s rights and remedies under this Agreement (including, without
limitation, the right to give or withhold any consents or approvals of Buyer to
be given or withheld hereunder) and each Originator agrees to cooperate fully
with the Agent in the exercise of such rights and remedies. This Agreement shall
create and constitute the continuing obligations of the parties hereto in
accordance with its terms and shall remain in full force and effect until
terminated in accordance with its terms; provided, however, that the rights and
remedies with respect to (i) any breach of any representation and warranty made
by the Originators pursuant to Article II; (ii) the indemnification and payment
provisions of Article VI; and (iii) Section 7.5 shall be continuing and shall
survive any termination of this Agreement.

Section 7.11 Counterparts, Severability, Section References. This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement. Section headings in
this Agreement are for purposes of reference only and shall not affect the
meaning or interpretation of any provision hereof.

Section 7.12 Subordination. Each Originator shall have the right to receive, and
Buyer shall make, any and all payments relating to any indebtedness, obligation
or claim such Originator may from time to time hold or otherwise have against
Buyer or any assets or properties of Buyer, whether arising hereunder or
otherwise existing, provided that, after giving effect to any such payment, the
aggregate Outstanding Balance of Receivables owned by Buyer at such time exceeds
the sum of (a) the Aggregate Unpaids under the Purchase Agreement, plus (b) the
aggregate outstanding principal balance of the Subordinated Loans. Each
Originator hereby agrees that at any time during which the condition set forth
in the proviso of the immediately preceding sentence shall not be satisfied,
such Originator shall be subordinate in right of payment to the prior payment of
any indebtedness or obligation of Buyer owing to the Agent or any Purchaser
under the Purchase Agreement.

(Signature Page Follows)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF. the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

 

PATTERSON DENTAL SUPPLY, INC.

By:

 /s/ R. Stephen Armstrong

Name:   R. Stephen Armstrong

Title:   Vice President 1031 Mendota Heights Road St. Paul, MN 55120
Attention:  R. Stephen Armstrong Telecopier:  (612) 686-8984 WEBSTER VETERINARY
SUPPLY, INC.

By:

 /s/ R. Stephen Armstrong

Name:   R. Stephen Armstrong

Title:   Vice President 1031 Mendota Heights Road St. Paul, MN 55120
Attention:  R. Stephen Armstrong Telecopier:  (612) 686-8984 PDC FUNDING COMPANY
II, LLC

By:

 /s/ Jeffrey J. Stang

Name:   Jeffrey J. Stang

Title:   Vice President and Treasurer 1031 Mendota Heights Road St. Paul, MN
55120 Attention:  R. Stephen Armstrong Telecopier:  (612) 686-8984

[Signature page to Amended and Restated Receivables Sale Agreement]



--------------------------------------------------------------------------------

Exhibit I

Definitions

As used in this Agreement and the Exhibits, Schedules and Annexes thereto,
capitalized terms have the meanings set forth in this Exhibit I (such meanings
to be equally applicable to the singular and plural forms thereof). If a
capitalized term is used in this Agreement, or any Exhibit, Schedule or Annex
thereto, and not otherwise defined therein or in this Exhibit I, such term shall
have the meaning assigned thereto in Exhibit Ito the Purchase Agreement.

“Agent” has the meaning set forth in the Preliminary Statements to this
Agreement.

“Agreement” means this Amended and Restated Receivables Sale Agreement, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.

“Buyer” has the meaning set forth in the preamble to this Agreement.

“Calculation Period” means each Fiscal Month or portion thereof which elapses
during the term of this Agreement; provided, that the first Calculation Period
shall commence on the date of the initial Purchase hereunder and end on the last
day of the Fiscal Month ending thereafter and the final Calculation Period shall
terminate on the Termination Date.

“Change of Control” means PDCo shall cease to own, directly or indirectly, 100%
of the outstanding capital stock of any Originator.

“Collections” means, with respect to any Receivable, all cash collections and
other cash and other proceeds in respect of such Receivable, including, without
limitation, all scheduled payments, prepayments, yield, Finance Charges or other
related amounts accruing in respect thereof, and all cash proceeds of Related
Security with respect to such Receivable.

“Credit and Collection Policy” means each Originator’s credit and collection
policies and practices relating to Contracts and Receivables existing on the
date hereof and summarized in Exhibit V, as modified from time to time in
accordance with the Agreement.

“Default Fee” means a per annum rate of interest equal to the sum of (i) the
Prime Rate, plus (ii) 2% per annum.

“Dilutions” means, at any time, the aggregate amount of reductions or
cancellations described in Section 1.3(a) of this Agreement.

“Discount Factor” means a percentage calculated to provide Buyer with a
reasonable return on its investment in the Receivables of any Originator after
taking account of (i) the time value of money based upon the anticipated dates
of collection of the Receivables of such Originator and the cost to Buyer of
financing its investment in such Receivables during such period and (ii) the
risk of nonpayment by the Obligors. The Originator of such Receivables and Buyer
may agree from time to time to change the Discount Factor based on changes in
one or more of the items affecting the calculation thereof, provided that any
change to the Discount Factor shall take effect as of the commencement of a
Calculation Period, shall apply only prospectively and shall not affect the
Purchase Price payment made prior to the Calculation Period during which such
Originator and Buyer agree to make such change.



--------------------------------------------------------------------------------

“Initial Cutoff Date” has the meaning set forth in Section 1.2(a).

“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or operations of any Originator and its Subsidiaries, (ii) the ability
of any Originator to perform its obligations under the Agreement or any other
Transaction Document, (iii) the legality, validity or enforceability of the
Agreement or any other Transaction Document, (iv) any Originator’s, Buyer’s, the
Agent’s or any Purchaser’s interest in the Receivables generally or in any
significant portion of the Receivables, the Related Security or Collections with
respect thereto, or (v) the collectability of the Receivables generally or of
any material portion of the Receivables.

“Net Value” means, as of any date of determination, an amount equal to the sum
of (i) the aggregate Outstanding Balance of the Receivables at such time, minus
(ii) the sum of (A) the Aggregate Capital outstanding at such time, plus (B) the
Credit Enhancement.

“Net Worth” means, as of the last Business Day of each Calculation Period
preceding any date of determination, the excess, if any, of (a) the aggregate
Outstanding Balance of the Receivables at such time, over (b) the sum of (i) the
Aggregate Capital outstanding at such time, plus (ii) the aggregate outstanding
principal balance of the Subordinated Loans (including any Subordinated Loan
proposed to be made on the date of determination).

“Originated Receivable” means all indebtedness and other obligations owed to an
Originator (at the time it arises, and before giving effect to any transfer or
conveyance under this Agreement) or Buyer (after giving effect to the transfers
under this Agreement) or in which an Originator or Buyer has a security interest
or other interest, including, without limitation, any indebtedness, obligation
or interest constituting an account, chattel paper, instrument or general
intangible, arising in connection with the sale, licensing or financing of goods
or the rendering of services by an Originator and further includes, without
limitation, the obligation to pay any Finance Charges with respect thereto.
Indebtedness and other rights and obligations arising from any one transaction,
including, without limitation, indebtedness and other rights and obligations
represented by an individual invoice, shall constitute an Originated Receivable
separate from an Originated Receivable consisting of the indebtedness and other
rights and obligations arising from any other transaction; provided, further,
that any indebtedness, rights or obligations referred to in the immediately
preceding sentence shall be an Originated Receivable regardless or whether the
account debtor or the Originator of such Originated Receivable treats such
indebtedness, rights or obligations as a separate payment obligation.

“Originator” has the meaning set forth in the preamble to this Agreement.

“Potential Termination Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute a Termination Event.

“Prior Sale Agreement” has the meaning set forth in the Preliminary Statements
to this Agreement.



--------------------------------------------------------------------------------

“Purchase” means a purchase of Originated Receivables pursuant to Section 1.1(a)
of this Agreement by Buyer from any Originator of such Originated Receivables
and the Related Security and Collections related thereto, together with all
related rights in connection therewith.

“Purchase Agreement” has the meaning set forth in the Preliminary Statements to
this Agreement.

“Purchase Date” means any Business Day selected by an Originator and notified to
Buyer in accordance with Section 1.1(a) of this Agreement on which a Purchase is
to occur.

“Purchase Price” means, with respect to any Purchase from any Originator
hereunder, the aggregate price to be paid by Buyer to such Originator for such
Purchase in accordance with Section 1.2 for the Receivables of such Originator,
Collections and Related Security being sold to Buyer, which price shall equal on
any date (i) the product of (x) the Outstanding Balance of such Receivables on
such date, multiplied by (y) one minus the Discount Factor in effect on such
date, minus (ii) any Purchase Price Credits to be credited against the Purchase
Price otherwise payable to such Originator in accordance with Section 1.3.

“Purchase Price Credit” has the meaning set forth in Section 1.3.

“Receivable” means, at any time, each and every Originated Receivable that has
been identified for sale to the Buyer in any Sale Assignment (including all
schedules thereto) delivered pursuant to Section 1.1(a)(ii) of this Agreement.

“Related Security” means, with respect to any Receivable of any Originator:

(i) all of such Originator’s interest in the Related Equipment or other
inventory and goods (including returned or repossessed inventory or goods), if
any, the sale, licensing or financing of which by such Originator gave rise to
such Receivable, and all insurance contracts with respect thereto,

(ii) all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable,

(iii) all guaranties, letters of credit, insurance, “supporting obligations”
(within the meaning of Section 9-102(a) of the UCC of all applicable
jurisdictions) and other agreements or arrangements of whatever character from
time to time supporting or securing payment of such Receivable whether pursuant
to the Contract related to such Receivable or otherwise,

(iv) all service contracts and other contracts and agreements associated with
such Receivable,

(v) all Records related to such Receivable,



--------------------------------------------------------------------------------

(vi) all of such Originator’s right, title and interest in each Lock-Box, P.O.
Box and each Collection Account, and any and all agreements related thereto,

(vii) all Collections in respect thereof, and

(viii) all proceeds of such Receivable and any of the foregoing.

“Required Capital Amount” means, as of any date of determination, an amount
equal to the sum of (i) the twenty-four month rolling average of Dilutions, plus
(ii) the result obtained in the foregoing clause (i) of this definition,
multiplied by 10% .

“Sale Assignment” means a sale assignment substantially in the form of Exhibit
VII.

“Settlement Date” means, with respect to each Calculation Period, the date that
is the 19’ calendar day (or, if such day is not a Business Day, then the first
Business Day thereafter) of the month following such Calculation Period.

“Subordinated Loan” has the meaning set forth in Section 1.2(a).

“Subordinated Note” means a promissory note in substantially the form of Exhibit
VI hereto as more fully described in Section 1.2, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

“Termination Date” means the earliest to occur of (i) the Facility Termination
Date, (ii) the Business Day immediately prior to the occurrence of a Termination
Event set forth in Section 5.1(d), (iii) the Business Day specified in a written
notice from Buyer to Originator following the occurrence of any other
Termination Event, and (iv) the date which is 5 Business Days after Buyer’s
receipt of written notice from Originator that it wishes to terminate the
facility evidenced by this Agreement.

“Termination Event” has the meaning set forth in Section 5.1 of the Agreement.

“Transaction Documents” means, collectively, this Agreement, each Collection
Account Agreement, each Sale Assignment, the Subordinated Notes and all other
instruments, documents and agreements executed and delivered in connection
herewith.